Citation Nr: 1710809	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  07-04 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1943 to October 1943.  He passed away in October 2005.  The Appellant was the Veteran's surviving spouse.  She passed away in June 2016.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Appellant's claim for entitlement to service connection for the cause of the Veteran's death.  The Appellant timely appealed that decision during her lifetime.

By way of procedural history, this claim was first denied by the Board in December 2008.  However, in November 2010, the United States Court of Appeals for Veterans Claims (Court) set aside the Board's decision and remanded the matter for additional development.  The Board subsequently remanded the matter in September 2011.  Upon the completion of the requested development, the matter was returned to the Board and denied in a July 2012 decision.  However, in November 2013, the Court again set aside the Board's decision and remanded the matter for additional development.  Although the Board additionally denied the Appellant's claim in February 2015, the Court set aside this decision in August 2016.  At that time, the Court noted the June 2016 death of the Appellant and the absence of a substituting party, and thereby dismissed the Appellant's appeal.  

In May 2008, the Appellant testified during a videoconference hearing in support of her claim.  A transcript of that hearing is of record.  The Veterans Law Judge (VLJ) who held that hearing has since retired from the Board.  In February 2014, the Appellant was offered the opportunity to testify before a new VLJ.  No response from the Appellant was forthcoming.  As such, the Board has reassigned the case to the undersigned VLJ, who will now address the matter on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In August 2016, VA was notified that the Appellant died on June [redacted], 2016.   


CONCLUSION OF LAW

Due to the death of the claimant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 5121A, 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Appellant died during the pendency of this appeal.  The Board received notice of the Appellant's death in August 2016.  As a matter of law, claims do not survive the death of the claimant.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  As such, this appeal has become moot by virtue of the death of the claimant and thus must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the claimant's death.  38 U.S.C.A § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated.  38 C.F.R. § 3.1010(b) (2016).


ORDER

The appeal is dismissed.  






____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


